RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3153-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

M.J.A.-B.,

     Defendant-Appellant.
__________________________

                   Submitted May 18, 2020 – Decided June 8, 2020

                   Before Judges Geiger and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Indictment No. 12-06-0716.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Kristofher Ray Dayawoh Beralo, Designated
                   Counsel, on the brief).

                   Fredric M. Knapp, Morris County Prosecutor, attorney
                   for respondent (Tiffany M. Russo, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant M.J.A.-B.1 appeals from a January 9, 2019 Law Division order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

                                       I.

      In June 2012, a Morris County Grand Jury returned an indictment charging

defendant with twenty counts of first-degree aggravated sexual assault; seven

counts of first-degree sexual assault; three counts of second-degree sexual

assault; and five counts of second-degree endangering the welfare of a child.

The charges alleged defendant repeatedly sexually assaulted his two adolescent

daughters over the course of nine years.

      In April 2013, defendant pleaded guilty to one count of first-degree

aggravated sexual assault and one count of second-degree sexual assault in

exchange for a sentencing recommendation of an aggregate consecutive prison

term of fifteen to twenty years and dismissal of the remaining charges.

      At the plea hearing, defendant provided a detailed factual basis for his

plea. He admitted that on several occasions between August 4, 1999 and August



1
   We refer to the defendant and the victims by initials to protect the victims'
privacy. R. 1:38-3(c)(9).



                                                                          A-3153-18T3
                                       2
2, 2002, he sexually assaulted his daughter, K.A., 2 who was then less than

thirteen years old. Defendant also admitted that on several occasions between

November 15, 2004 and November 14, 2008, he sexually penetrated his other

daughter, J.A., who was then between the ages of thirteen and sixteen.

      The plea judge asked defendant, "[d]id you commit the offenses to which

you are pleading guilty," to which he responded, "[y]es." When asked if he

understood "what the charges mean," defendant responded, "[y]es." Defendant

also acknowledged that he was waiving his "right to have a jury trial," "remain

silent," and "confront witnesses against" him. Finally, defendant affirmed that

he had sufficient time preparing with his attorney; she answered all of his

questions to his satisfaction; and he was "[v]ery satisfied" with her services.

      The plea judge found defendant entered the pleas freely and voluntarily

without threats, outside promises or inducements. He further found defendant

provided a factual basis for the pleas and understood "the nature of the charges

[and] the consequence of the plea."

      On August 22, 2013, defendant was sentenced in accordance with the plea

agreement to a thirteen-year prison term for the first-degree sexual assault,



2
   We refer to the defendant and the victims by initials to protect the victims'
privacy. R. 1:38-3(c)(9).
                                                                          A-3153-18T3
                                        3
subject to the parole ineligibility and mandatory parole supervision requirements

of the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2, parole supervision

for life, N.J.S.A. 2C:43-6.4, and compliance with Megan's Law, N.J.S.A. 2C:7-

2. Defendant was sentenced to a consecutive seven-year NERA term for the

second-degree sexual assault, subject to community supervision for life, 3

N.J.S.A. 2C:43-6.4, and Megan's Law. Defendant was also ordered to pay

appropriate fines and assessments.

      In reaching this decision, the sentencing judge found aggravating factors

three (risk of re-offense) and nine (need for deterrence). N.J.S.A. 2C:44-1(a)(3),

(9). He also found mitigating factor seven (no history of prior delinquency or

criminal activity or has led a law-abiding life for a substantial period) but "put

little weight on it."   N.J.S.A. 2C:44-1(b)(7).      The judge determined the

aggravating factors "substantially preponderate over the mitigating factor."

      Regarding consecutive sentencing, the judge concluded this "is certainly

not a case where it would be appropriate to run [defendant's sentences]

concurrent." He noted "there were two separate victims" and each "suffered


3
   Defendant was sentenced to community supervision for life for his crimes
against K.A. because they occurred prior to the effective date of a 2003
amendment to N.J.S.A. 2C:43-6.4 that replaced community supervision for life
with parole supervision for life. State v. Perez, 220 N.J. 423, 429, 437 (2015)
(citing L. 2003, c. 267, §§ 1, 2 (eff. Jan. 14, 2004)).
                                                                          A-3153-18T3
                                        4
significant injuries at the hand of the defendant. Moreover, as admitted by

[defendant], this was not one act of abuse, but rather an abuse that took place

over a number of years, and on repeated occasions."

      Defendant appealed his sentence before an Excessive Sentence Oral

Argument calendar (ESOA) pursuant to Rule 2:9-11. Appellate counsel argued

that the sentencing court should have considered mitigating factor four, claiming

there were substantial grounds tending to excuse defendant's conduct. He also

contended defendant's crimes were the product of a sexual compulsion that he

was unable to control and asserted that the sentencing judge erred by giving

mitigating factor seven minimal weight even though defendant had no prior

record. Appellate counsel advocated that the aggregate sentence should have

been fifteen years if the mitigating factors were properly considered and

weighted.

      Appellate counsel further argued that the sentences should have run

concurrently rather than consecutively because sexual compulsion drove

defendant to commit the offenses; the crimes were committed during the same

approximate time period; and each crime had the same objective. We affirmed

the sentence, finding it was "not manifestly excessive," "unduly punitive," nor

"an abuse of discretion."


                                                                         A-3153-18T3
                                       5
      On June 6, 2018, defendant filed a pro se petition for PCR and later

supplemented it with a certification, all of which were incorporated into his

appointed PCR counsel's brief. Defendant claimed trial counsel was ineffective

because she: (1) failed to effectively argue against the illegal aspects of his

sentence; (2) did not provide him with full discovery; (3) visited with him only

four times; (4) did not properly investigate his case; and (5) advised him that he

would "likely get a [fifteen-year] term or a concurrent sentence." Defendant

claimed appellate counsel was ineffective because he "did not address the

ineffective claims and violations of [defendant's] rights at the trial level" and

"failed to effectively argue against the illegal aspects of [defendant's] sentence."

      Judge Thomas J. Critchley, Jr. presided over the PCR proceeding.

Following oral argument, he issued an oral decision and order denying PCR

without an evidentiary hearing.        The judge carefully reviewed the plea

agreement, plea hearing, and defendant's certification. He found no evidence

that trial or appellate counsel's "performance was deficient in any objective

way." The judge rejected defendant's claims that counsel failed to properly

investigate the case or review discovery. The judge concluded the evidence

against defendant was substantial and that additional investigation would not

have changed the outcome of the case.


                                                                            A-3153-18T3
                                         6
      The judge found defendant's testimony during the plea hearing—that he

was satisfied with trial counsel's efforts—to be credible and noted "defendant

actually complimented her for her performance." The judge also noted that even

if it were assumed that counsel's performance was in some way ineffective, there

was no evidence in the record that, but for counsel's errors, the result of the

proceeding would have been different.

      Regarding defendant's consecutive sentences, Judge Critchley found that

the sentencing court "fashioned a sentence within the allowable range of the Plea

Agreement."      He noted that defendant's crimes against separate victims

supported imposition of consecutive sentencing, as did the number of incidents,

which occurred over a period of years. The judge concluded that there was no

factual or legal support for the argument that defendant's sentence was

"internally inconsistent."

      This appeal followed.    Defendant raises the following points for our

consideration:

            POINT ONE

            THE DEFENDANT'S CLAIMS ARE NOT BARRED
            BY THE PROVISIONS OF [RULE] 3:22 AS THEY
            ASSERT CONSTITUTIONAL ISSUES ARISING
            UNDER    THE   STATE    AND      FEDERAL
            CONSTITUTION.


                                                                         A-3153-18T3
                                        7
            POINT TWO

            THE COURT ERRED IN NOT ALLOWING THE
            DEFENDANT AN EVIDENTIARY HEARING OR
            GRANTING HIS APPLICATION FOR POST-
            CONVICTION RELIEF.

            POINT THREE

            THE COURT'S RULING DENYING POST-
            CONVICTION RELIEF SHOULD BE REVERSED
            BECAUSE THE DEFENDANT DID NOT RECEIVE
            EFFECTIVE ASSISTANCE OF TRIAL COUNSEL.

                  A. Trial Counsel Was Ineffective Due to Her
                  Failure to Investigate.

                  B. Trial Counsel Failed to Consult with the
                  Defendant in a Meaningful Manner.

            POINT FOUR

            THE COURT'S RULING DENYING POST-
            CONVICTION     RELIEF    VIOLATED     THE
            DEFENDANT'S     RIGHT     TO    EFFECTIVE
            ASSISTANCE      OF     TRIAL     COUNSEL
            GUARANTEED BY THE SIXTH AMENDMENT TO
            THE UNITED STATES CONSTITUTION AND
            ARTICLE I, PARAGRAPH 10 OF THE NEW JERSEY
            CONSTITUTION.

                                      II.

      We review de novo the PCR court's factual findings made without an

evidentiary hearing. State v. Harris, 181 N.J. 391, 421 (2004). We also owe no

deference to the trial court's conclusions of law. Ibid. Applying this standard

                                                                       A-3153-18T3
                                      8
of review, we find no merit in defendant's arguments and affirm substantially

for the cogent reasons expressed by Judge Critchley in his comprehensive

January 9, 2019 oral decision. We add the following comments.

      We apply the familiar two-pronged Strickland standard to determine

whether defendant has shown that (1) his counsel's performance was so deficient

that it "fell below an objective standard of reasonableness," and (2) there was "a

reasonable probability that, but for counsel's unprofessional errors, the result of

the proceeding would have been different." Strickland v. Washington, 466 U.S.

668, 688, 694 (1984); accord State v. Fritz, 105 N.J. 42, 49-50 (1987) (adopting

the Strickland standard in evaluating ineffective assistance of counsel claims).

      When a guilty plea is involved, a defendant must satisfy two criteria to set

it aside due to ineffective assistance of counsel. State v. Nuñez-Valdéz, 200

N.J. 129, 139 (2009).     The defendant must demonstrate that "(i) counsel's

assistance was not 'within the range of competence demanded of attorneys in

criminal cases'; and (ii) 'that there is a reasonable probability that, but for

counsel's errors, [the defendant] would not have pled guilty and would have

insisted on going to trial.'"   Ibid. (alteration in original) (quoting State v.

DiFrisco, 137 N.J. 434, 457 (1994)); accord Hill v. Lockhart, 474 U.S. 52, 59




                                                                           A-3153-18T3
                                        9
(1985). "A reasonable probability is a probability sufficient to undermine the

confidence in the outcome." Strickland, 466 U.S. at 694.

      Defendant bears the burden to establish a prima facie case for PCR. State

v. Gaitan, 209 N.J. 339, 350 (2012). We consider defendant's "contentions

indulgently and view the facts asserted . . . in the light most favorable to him."

State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). However, we

require a petitioner to state "with specificity the facts upon which th e claim for

relief is based." R. 3:22-8. "[A] petitioner must do more than make bald

assertions that he was denied the effective assistance of counsel. He must allege

facts sufficient to demonstrate counsel's alleged substandard performance."

Cummings, 321 N.J. Super. at 170.

      Judge Critchley's findings are fully supported by the record and his

conclusions are consistent with applicable legal principles.        Trial counsel

informed defendant that she was not promising him that he would receive less

than a twenty-year prison term. Defendant was then informed at the plea hearing

that his guilty plea would result in consecutive sentences and up to twenty years

imprisonment subject to parole ineligibility under NERA. The plea judge made

clear that "there is no guarantee that you will get less" than a twenty-year

sentence.   Despite that knowledge, defendant stated under oath that he


                                                                           A-3153-18T3
                                       10
understood, wanted to proceed, and was sentenced in accordance with the plea

agreement.

      We are unpersuaded by defendant's remaining ineffective assistance of

trial counsel claims. Defendant was facing thirty-five counts charging numerous

first and second-degree crimes. The evidence against him was substantial. The

record amply supports Judge Critchley's conclusion that even if trial counsel's

performance was somehow deficient, defendant failed to satisfy the second

prong of Strickland.

      Defendant's claim of ineffective assistance of appellate counsel is also

without merit.    Defendant's sentence on each count fell within the ranges

permitted under the Criminal Code and were not illegal. Only an illegal sentence

that exceeds the maximum penalty allowed by the Code or that is not in

accordance with law is cognizable on PCR. Pressler & Verniero, Current N.J.

Court Rules, cmt. 3 on R. 3:22-2 (2020) (citing State v. Acevedo, 205 N.J. 40,

45, 47 (2011)); see also State v. Flores, 228 N.J. Super. 586, 595 (App. Div.

1988) (claim of excessive sentencing not cognizable in PCR proceeding).

Moreover, as we have noted, appellate counsel raised several sentencing issues

on direct appeal, which we considered but still affirmed. See R. 3:22-5 ("A prior

adjudication upon the merits of any ground for relief is conclusive . . . .") .


                                                                             A-3153-18T3
                                        11
         As to defendant's argument that appellate counsel should have raised trial

counsel's alleged ineffectiveness, those claims "are more appropriately raised in

collateral, post-conviction relief proceedings" rather than on direct appeal,

"'because such claims involve allegations and evidence that lie outside the trial

record.'" State v. Johnson, 365 N.J. Super. 27, 34 (App. Div. 2003) (quoting

State v. Preciose, 129 N.J. 451, 460 (1992)). Such was the case here, making it

an improvident argument for appellate counsel to raise on direct appeal.

         Defendant claims the PCR judge erred by denying his petition without an

evidentiary hearing. We disagree. A defendant is entitled to an evidentiary

hearing only upon establishing a prima facie case in support of PCR. R. 3:22-

10(b).     "To establish a prima facie case, defendant must demonstrate a

reasonable likelihood that his or her claim, viewing the facts alleged in the light

most favorable to the defendant, will ultimately succeed on the merits." Ibid.;

see also Preciose, 129 N.J. at 463. This requires satisfying both prongs of the

Strickland test.

         Judge Critchley properly concluded that defendant did not establish a

prima facie case for PCR because he could not satisfy the second prong of the

Strickland test.     Accordingly, he correctly determined that an evidentiary

hearing was not required.


                                                                           A-3153-18T3
                                         12
      Defendant's remaining arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                      A-3153-18T3
                                      13